Case 2:20-cv-00833-SPC-NPM Document 16 Filed 12/17/20 Page 1 of 4 PageID 147




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

WEBB ROOFING &
CONSTRUCTION, LLC, as
Assignee of Linda Mossa and
Andrew Mossa

             Plaintiff,

v.                                               Case No.: 2:20-cv-833-FtM-38NPM

METROPOLITAN CASUALTY
INSURANCE COMPANY,

              Defendant.
                                          /

                              OPINION AND ORDER1

       Before the Court is Defendant Metropolitan Casualty Insurance

Company’s Motion to Dismiss (Doc. 10) and Plaintiff Webb Roofing &

Construction LLC’s response (Doc. 12).

       This is a claim seeking insurance coverage for property damage arising

from Hurricane Irma.          Linda and Andrew Mossa (“Assignors”) bought a

homeowners’ insurance policy from Metropolitan. In exchange for services,




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:20-cv-00833-SPC-NPM Document 16 Filed 12/17/20 Page 2 of 4 PageID 148




Webb sues as an assignee of the policy. Webb and Metropolitan disagree

whether the policy covers certain damage to the Assignors’ property.

      Metropolitan moves to dismiss the complaint, arguing Webb does not

allege compliance with Florida Statute Section 627.7152. It claims Webb must

plead compliance with several items outlined in Sections 627.7152(2) and

627.7152(9) that an assignee must perform before suing an insurer. Only in

paragraph 19 of the Complaint does Webb discuss compliance with pre-suit

conditions, pleading “all conditions precedent to payment of the claim have

occurred, have been performed, [and] have otherwise been satisfied by

Assignors or have been waived by Defendant.” Unsatisfied, Metropolitan seeks

a specific statement that Webb has complied with every statutory requirement

in Florida Statute Section 627.7152.

      To state a claim for relief under Federal Rule of Civil Procedure 8(a) and

thus survive a motion to dismiss, the factual allegations of the plaintiff’s

complaint must “state a claim to relief that is plausible on its face.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009).

      A review of Sections 627.7152(2) and 627.7152(9) finds no indication the

Florida legislature wanted Plaintiffs to plead compliance with pre-suit




                                       2
Case 2:20-cv-00833-SPC-NPM Document 16 Filed 12/17/20 Page 3 of 4 PageID 149




requirements.     Among other requirements, Section 627.7152(2) and

627.7152(9) require an assignee provide: a written assignment that lets the

assignor know he/she has a right to rescind the agreement within certain time

periods; a copy of the assignment agreement to the insurance company within

three business days of when the assignment is executed; an assignment

agreement that contains a written, itemized, per-unit cost estimate regarding

services the assignee will perform; and a written pre-suit demand to the

insurer at least 10 business days before filing suit, which must be concurrently

served on the insureds, and served on both the insurer and insureds either by

certified mail, return receipt requested, or by electronic transmission. But

pleading compliance with pre-suit requirements when filing suit is not

enumerated in the statute. And there is no Florida caselaw directly supporting

the argument.    Although the Court understands Metropolitan finds this

pleading requirement in analogous caselaw, it hesitates to create a pleading

requirement not found in the statute’s text. Federal Rule of Civil Procedure

8(a)(2) only requires “a short and plain statement of the claim showing that

the pleader is entitled to relief.” By setting forth a dispute over whether the

policy covers the instant damage, Webb’s complaint satisfies this standard.

      The Court also distinguishes between an allegation a plaintiff did not

comply with pre-suit requirements and a motion seeking dismissal solely for

failure to plead compliance. Metropolitan does not assert Webb failed to fulfill




                                       3
Case 2:20-cv-00833-SPC-NPM Document 16 Filed 12/17/20 Page 4 of 4 PageID 150




its obligations before beginning this litigation. Instead, Metropolitan only

seeks dismissal for failure to plead compliance with pre-suit conditions. Even

if the Court granted the motion, it would still allow Webb to amend the

complaint. At its core, this motion concerns whether the Court should require

Webb to plead it satisfied all conditions precedent to litigation.      While

Metropolitan presents a compelling argument, the lack of statutory language

mandating such a requirement carries the day.

      Accordingly, it is now

      ORDERED:

      Defendant Metropolitan Casualty Insurance Company’s Motion to

Dismiss (Doc. 10) is DENIED.

      DONE and ORDERED in Fort Myers, Florida on December 16, 2020.




Copies: All Parties of Record




                                      4
